      Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 1 of 10



RYAN G. WELDON
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. North, Suite 300
Great Falls, MT 59403
Phone: (406) 761-7715
FAX: (406) 453-9973
E-mail: Ryan.Weldon@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA



             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                     GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,              CR 18-97-GF-BMM

           Plaintiff,

     vs.                                OFFER OF PROOF

 WILLARD WILSON WHITE III,

           Defendant.




                                    1
          Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 2 of 10



                                  THE CHARGE

        The defendant, WILLARD WILSON WHITE III, is charged by indictment

in count I with Wire Fraud, in violation of 18 U.S.C. § 1343, count II with Theft

from an Indian Tribal Organization, in violation of 18 U.S.C. § 1163, and count III

with Income Tax Evasion, in violation of 26 U.S.C. § 7201.

                                        PLEA

        The defendant, WILLARD WILSON WHITE III, will enter a voluntary plea

of guilty to counts I and III in the indictment. The motion for change of plea filed

with the Court represents, in the government’s view, the most favorable disposition

of the case against the defendant. See, e.g., Missouri v. Frye, 132 S. Ct. 1399

(2012).

                                    ELEMENTS

        The defendant will plead guilty to count I because the defendant is in fact

guilty of Wire Fraud. In pleading guilty to count I, the defendant acknowledges

that:

        First, the defendant knowingly participated in, devised, and intended
        to devise a scheme or plan to defraud, or a scheme or plan for
        obtaining money or property by means of false or fraudulent
        pretenses, representations, or promises;

        Second, the statements made or facts omitted as part of the scheme
        were material; that is, they had a natural tendency to influence, or
        were capable of influencing, a person to part with money or property;



                                          2
       Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 3 of 10



      Third, the defendant acted with the intent to defraud, that is, the
      intent to deceive or cheat; and,

      Fourth, the defendant used, or caused to be used, a wire
      communication to carry out or attempt to carry out an essential part of
      the scheme.

      The defendant will also plead guilty to count III because the defendant is in

fact guilty of Income Tax Evasion. In pleading guilty to count III, the defendant

acknowledges that:

      First, the defendant owed more federal income tax for the calendar
      year 2015 than was declared due on the defendant’s income tax return
      for that calendar year;

      Second, the defendant knew that more federal income tax was owed
      than was declared due on the defendant’s income tax return;

      Third, the defendant made an affirmative attempt to evade or defeat
      such additional tax; and,

      Fourth, in attempting to evade or defeat such additional tax, the
      defendant acted willfully.

                                    PENALTY

      Count I in the indictment charges the crime of Wire Fraud, in violation of 18

U.S.C. § 1343. Count I carries a maximum term of imprisonment of 20 years, a

$250,000 fine, up to three years supervised release, and a $100 special assessment.

Count III in the indictment charges the crime of Income Tax Evasion, in violation

of 26 U.S.C. § 7201. Count III carries a maximum term of imprisonment of five

years, a $100,000 fine, costs of prosecution, and three years of supervised release.


                                          3
       Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 4 of 10



      The defendant agrees to be responsible for complete restitution. 18 U.S.C.

§ 3663(a)(3). The defendant, however, retains the right to argue to the sentencing

Court that the loss amount and restitution is less than stated by the United States.

The United States estimates the total amount of restitution is approximately

$40,000 to the Fort Peck Tribe. The defendant also agrees to pay restitution to the

Internal Revenue Service in the total amount of $18,050.00, upon verification of

the amount of the refunds received, pursuant to 18 U.S.C. § 3663(a)(3).

                           ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      A. Willard White obtains $40,000 to develop a Youth Diversion
         Program.

      Willard White was employed as a law enforcement officer for the Fort Peck

Tribes. While working in that capacity, White decided to approach the Law and

Justice Committee. While at the Committee in June of 2015, White stated that

“[t]he youth are losing their cultural identity through incarceration and separation

from their families.” White proposed creating a facility and various programs to

remedy his concerns. The cost of setting up the program was $25,000, and White

would have the “site finished” and ensure that “all criteria are met to create a total

wrap around service for our youth and their families.” White then explained he



                                           4
       Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 5 of 10



would require an additional fee of $15,000 to put the Family Justice Center

contracts in place.

      On July 13, 2015, White posted about the endeavor on Facebook,

acknowledging his gratitude for having the opportunity to make a difference:

      Well today I accepted a lot of responsibility! Feeling humble that full
      board passed a resolution for Ft. Peck Assiniboine & Sioux Tribe to
      move forward with a unique project that will serve many purposes but
      mainly to strengthen the core family values of our people! I am
      feeling truly humble that the executive board trusts me to really work
      for our community! Thank you Roxanne Gorneau, Grant Stafne,
      Dana Buckles, Patricia Iron Cloud, Marva Firemoon, Charlie
      Headdress, Pearl Hopkins, and Terry RattlingThunder for giving me
      this opportunity to better serve our Tribal communities! Now the hard
      work!

      B. White spends the money in less than 30 days and provides little to no
         services for the Fort Peck Tribe.

      Bank records show that Willard White had a balance in his bank account of

$32.39 prior to depositing the Fort Peck Tribe’s money. The same day that White

deposited the money, he went to Williston, North Dakota, and withdrew $305.00

from Whisper’s, which is a local strip club. White continued to spend the money,

making purchases at Scheels, Game Stop, Boot Barn, Best Buy, Costco, Furniture

World, and purchasing a jeep. Additionally, White withdrew over $11,000 in cash,

all of which occurred in less than three weeks. The cash withdrawals and spending

sprees are outlined in chart format below:




                                         5
     Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 6 of 10




//

//

//

//

//

//

//

//




                                   6
       Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 7 of 10




      Various members of the Tribe saw White posting on Facebook and spending

the money, which prompted them to instruct White to return the leftover money.

White never did so, and he never provided any services to the Tribe. White later

admitted on Facebook that he lied:

      Here is my resolution…I’ve seen so many children murdered and
      wronged as a police officer…my resolution is to forgive myself for all
      the children and families I let down! That I was not strong enough to
      protect those children or families. I really tried to think outside the
      box. To look at programs that maybe could reunite those families! I
      failed and now I will always have to live with that reality . . .ok, I lied,
      I will never forgive myself.

//

//

                                           7
       Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 8 of 10



      C. The investigation of White’s 2015 return finds tax evasion of $10,184.

      On February 10, 2016, Willard White filed a 2015 tax return that omitted the

$40,000 of income he received from the Fort Peck Tribe. He likewise claimed

dependents that he was not entitled to claim. For example, White filed six returns,

which were rejected because the claimed dependents were already claimed by

someone else. In doing so, White used three different children and social security

numbers. Finally, on the seventh attempt, White used an unclaimed child and

social security number. The graphic depiction of White’s fraudulent attempt to

claim dependents is outlined below:

//

//

//

//

//

//

//

//

//

//




                                         8
       Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 9 of 10




   White not only used children to obtain $40,000 from the Tribe, but he also used

them to obtain a refund of $5,860 while paying $0 in federal tax. White’s tax

evasion efforts result in him owing $10,184 to the IRS.

      D. The United States has jurisdiction over the offense.

      The investigation determined that wire communications occurred by way of

checks and wires to and from Poplar, Wolf Point, Box Elder, Havre, and

elsewhere, in the District of Montana, to and from Minneapolis, in the District of

Minnesota, to and from Williston and Minot, in the District of North Dakota, and

to and from Seattle, in the Western District of Washington. Interstate wires

therefore occurred throughout the scheme to defraud.

                                         9
Case 4:18-cr-00097-BMM Document 53 Filed 06/09/19 Page 10 of 10




DATED this 9th day of June, 2019.

                             KURT G. ALME
                             United States Attorney


                             /s/ Ryan G. Weldon
                             RYAN G. WELDON
                             Assistant U.S. Attorney




                               10
